Response to Arguments
Applicant's response filed on 06/11/2021 is acknowledged and is answered as follows. 
Applicant’s arguments, see pgs. 7-8, with respect to the rejection of claim 1 that Yamazaki does not disclose “wherein the protection electrode electrically connects the first source electrode and the second drain electrode, and is not direct contact with the first active layer” have been fully considered but they are not persuasive in view of the following reasons. 
Figs. 8A-8B of Yamazaki clearly show the protection electrode (109, see attached fig. 8A) electrically connects the first source electrode (right portion of middle 115, see attached fig. 8A) and the second drain electrode (left portion of middle 115, see attached fig. 8A), and is not direct contact with the first active layer (right 106, see attached fig. 8A).  Therefore, Yamazaki still disclosed the claimed invention.

    PNG
    media_image1.png
    393
    912
    media_image1.png
    Greyscale

In view of the foregoing reasons, the Examiner believes that all Applicant’s arguments and remarks are addressed. The Examiner has determined that the previous Office Action is still proper based on the above responses. Therefore, the rejections are sustained and maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRANG Q TRAN/Primary Examiner, Art Unit 2811